Citation Nr: 0716797	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic cephalgia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant in a veteran who served on active duty from 
January 1966 to January 1969.  This matter originally came 
before the Board of Veterans' Appeals (Board) from a March 
2002 decision of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Fargo, North 
Dakota.  The M&ROC granted an increased rating of 30 percent 
for PTSD and confirmed and continued a 10 percent rating for 
post- traumatic cephalgia.  In December 2003, the Board 
remanded the case for additional development.  The veteran's 
claims file is now in the jurisdiction of the Reno, Nevada 
Regional Office (RO).

Findings on VA psychological evaluation in September 2005 
raise the possibility that the veteran may be seeking a total 
disability rating based on individual unemployability (TDIU).  
That issue is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with disturbances of motivation and mood 
and difficulty in establishing occupational and social 
relationships; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown.

2.  The medical evidence does not show that the veteran's 
post-traumatic cephalgia is analogous to migraines manifested 
by characteristically prostrating attacks.  


CONCLUSIONS OF LAW

1.  A 50 percent (but no higher) rating is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2006).

2.  A rating in excess of 10 percent for post-traumatic 
cephalgia is not warranted.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, 
4.130, Codes 8045, 8100, 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
dated in June 2001, October 2001, February 2004, September 
2004, and August 2005 explained what the evidence needed to 
show to substantiate the claims, and explained that VA was 
responsible for obtaining relevant records from any federal 
agency, that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The claims were then readjudicated.  
See the March 2006 supplemental statement of the case.  A May 
2006 letter provided notice regarding disability ratings and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any notice timing errors were 
cured, as the veteran was provided ample opportunity to 
respond/supplement the record after notice was given.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service and VA medical records.  He was afforded VA 
examinations.  The record was held open for one year 
following the May 2006 Dingess letter; however, the veteran 
did not submit any additional evidence, nor has he identified 
any additional evidence pertinent to these claims.  VA's duty 
to assist is met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service connection for post-traumatic cephalgia was granted 
in a June 1969 rating decision.  An initial 10 percent rating 
was assigned from January 1969.  That rating has been 
continued in subsequent rating actions.  The veteran filed 
his current claim for an increased rating in July 2001.  

Service connection for PTSD was granted in a March 1992 
rating decision.  An initial 10 percent rating was assigned 
from November 1991.  The veteran filed his current claim for 
an increased rating in March 2001.  The March 2002 rating 
decision on appeal increased the rating to 30 percent, 
effective from March 2001.

A March 2001 brain scan was normal.  A May 2001 neuro-
ophthalmology evaluation noted the veteran's complaints of 
"movements" in his visual field associated with throbbing 
headaches.  The examiner noted migraine cephalgia with and 
without aura; visual metamorphosia wand pelopsia secondary to 
late-life migraine cephalgia; and normal parameters of optic 
nerve and macular function in both eyes including visual 
fields.

On a July 2001 VA psychiatric examination, it was noted that 
the veteran had Master's and Law degrees, and worked in the 
Nevada Parole and Probation system.  He denied any suicidal 
or violent ideation, intent, or behavior.  He stated that he 
desired a relationship with a woman, but found it hard due to 
his intolerance of the fallibilities of others.  On 
examination, he was well-groomed, cooperative, and friendly.  
The veteran was fully oriented, with a somewhat depressed 
mood, but demonstrated broad affect.  He cried easily and was 
emotionally labile at times.  There was no evidence of 
perceptual disturbance, and his cognitive functioning 
appeared intact.  The examiner noted that the veteran's PTSD 
symptoms, which were once mild, had recently worsened.  It 
was recommended that he continue outpatient therapy.  The 
examiner diagnosed PTSD, and noted that the veteran's Global 
Assessment of Functioning (GAF) score was 60.  

On January 2002 VA neurologic examination the veteran 
reported near constant frequency of headaches.  He described 
them as coming in cycles of three or four days.  The 
headaches could be throbbing at times.  He felt better 
sitting up than lying down.  Sometimes he developed vomiting 
and blurred vision.  On examination, he was alert and fluent.  
Neurological and visual field testing were normal.  The 
impression was post-traumatic, myogenic, and vascular 
headaches which often turn into a migraine-type headache 
which responds to migraine-type medication.  The headaches 
were noted to have worsened in intensity and frequency, and 
to be imperiling his job.

A February 2002 job evaluation noted that the veteran needed 
to apply himself more diligently to his caseload.  An April 
2002 outpatient record noted that he had quit his job with 
the Probation department.  He indicated that he was tired of 
dealing with criminals after 27 years, and that he felt 
burned out and suffered from migraines.  He planned to rest 
and to build up his social life.

An April 2002 Vet Center evaluation noted that the veteran 
was neat in appearance, with appropriate speech, and good 
orientation.  His long and short-term memory seemed intact.  
His affect was appropriate and he seemed relaxed.  The 
veteran reported sleep disturbance and low energy level.  He 
denied suicidal or homicidal ideation.  It was noted that he 
often visited his mother, who suffered from senile dementia.  
The examiner noted severe PTSD, with symptoms having 
considerable impact on social functioning and severe impact 
on occupational functioning.
A July 2004 mental health note indicated that the veteran 
presented in clean clothes and was alert and oriented with 
appropriate affect and dysphoric mood.  He denied suicidal 
ideation or plan.  His memory was within normal limits.  
Speech was coherent, reality-based, and logical, with no 
phobic, paranoid, or psychotic content.  The GAF score was 
65.

A June 2005 emergency room record noted that the veteran had 
suffered a head hematoma after falling down 10 stairs and 
hitting his head.  He described headaches, but no loss of 
consciousness.  A subsequent neuro-ophthalmology treatment 
record dated in June 2005 noted that the veteran's headaches 
had markedly diminished as of May 2005, after an adjustment 
of blood pressure medications.  After his fall in June 2005, 
the veteran reported mild disequilibrium.  The assessment was 
clinically improved migraine cephalgia with and without aura; 
clinically improved pelopsia; and normal parameters of optic 
nerve and macular functioning including visual fields.

On a June 2005 VA psychiatry note, the veteran indicated that 
he wanted to be left alone.  He described problems with 
relationships and with not being able to get close to people.  
He reported difficulty with focus and concentration.  On 
examination it was noted that he was clean and groomed.  
Affect was apprehensive, and he was on the irritable side.  
He denied suicidal and homicidal ideation.  He had some 
significant social paranoia.  The diagnosis was PTSD with 
depression and anxiety, with panic symptoms.  The GAF score 
was 53.  The examiner felt that the veteran was unemployable 
because of his PTSD symptomatology.  

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

PTSD is rated under the General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, Code 9411).  This formula 
provides for a 30 percent rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The evidence of record reasonably shows that the veteran now 
has PTSD symptoms consistent with the criteria for a 50 
percent rating.  He has consistently shown occupational and 
social impairment with disturbances of both motivation and 
mood and difficulty in establishing occupational and social 
relationships.  Notably, he has not worked for several years 
(though indicating at least some of this was due to his 
disenchantment with his last work environment) and tends to 
isolate himself.  A June 2005 VA treatment note specifically 
showed depressed mood along with decreased energy.  

The evidence does not establish that a still higher (70 
percent) rating is warranted.  While the veteran has been 
shown to have occupational and social impairment in some 
areas such as work and mood, and has been described as 
unemployable, he has not been shown to have such impairment 
in other areas such as family relations, judgment or 
thinking.  Consequently, the evidence does not establish that 
the veteran suffers from "deficiencies in most areas."  
Furthermore, his objectively observed symptoms are not of a 
nature and severity consistent with the criteria for a 70 
percent rating.  He has not suffered from obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, or suicidal ideation.  While 
he has had difficulty adapting to stressful circumstances 
(including work or a worklike setting) and inability to 
establish and maintain effective relationships, without a 
showing that these symptoms result in "deficiencies in most 
areas", the criteria for a 70 percent rating are not met.  

In summary, the overall weight of the evidence, and 
particularly the more current evidence establishes that a 50 
percent (but no higher) rating is warranted for the veteran's 
PTSD.  [As was noted above, the matter of entitlement to TDIU 
has been referred to the RO for their initial consideration.]

Post-traumatic Cephalgia

The veteran's service-connected post-traumatic cephalgia is 
currently rated 10 percent under Code 9304 (for dementia due 
to head trauma). 38 C.F.R. § 4.130.  It appears that he has 
been assigned the 10 percent rating under Code 9304 pursuant 
to the guidelines under Code 8045 (brain disease due to 
trauma), which instruct that purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Code 9304.  38 C.F.R. §§ 4.124a, 4.130, Codes 
8045, 9304.  Diagnostic Code 8045 also provides that ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  

The veteran is not entitled to a rating higher than the 
currently assigned 10 percent under Code 8045 because the 
medical evidence of record does not show that multi-infarct 
dementia associated with brain trauma has ever been 
clinically diagnosed. Consequently, a rating evaluation in 
excess of 10 percent under Code 9304 is not warranted.  

The Board will also consider whether the veteran is entitled 
to a rating higher than 10 percent based on analogy to Code 
8100 (for migraine headaches).  

To merit the next higher, 30 percent, rating  under Code 
8100, post-traumatic cephalgia symptoms should approximate 
disability equivalent to migraine with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  38 C.F.R. § 4.124a, Code 8100.  

While the medical evidence of record has characterized the 
veteran's headaches as migraine cephalgia, the evidence does 
not suggest that such headaches are of such severity as to be 
considered characteristically prostrating attacks of migraine 
occurring on average once a month over the last several 
months as required for the 30 percent rating under Code 8100.  

The January 2002 VA examination described the veteran feeling 
better sitting up than lying down during headaches; this does 
not describe a "prostrating attack."  Additionally, his 
headaches were noted to respond to medication.  Moreover, as 
of May 2005 his headaches were noted to have "markedly 
diminished" as a result of a change in his blood pressure 
medication.  (Also, the veteran suffered a head injury in 
June 2005; disability associated with such injury may not be 
considered in rating the service connected entity.)  
Objective visual field and neurologic testing has 
consistently been normal.  Careful review of the medical 
evidence revealed that no medical examiner has ever suggested 
that the veteran's headaches are so severe as to approximate 
a disability picture consistent with characteristic 
prostrating attacks.  Therefore, a higher rating of 30 
percent under Code 8100 is not warranted.


ORDER

An increased, 50 percent, rating is granted for the veteran's 
PTSD, subject to the regulations governing payment of 
monetary awards.

A rating in excess of 10 percent for post-traumatic cephalgia 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


